                Case 21-10527-JTD   Doc 6-2   Filed 03/08/21   Page 1 of 10




                              EXHIBIT B
                               Final Order




DOCS_LA:335344.12 13044/001
                   Case 21-10527-JTD             Doc 6-2       Filed 03/08/21       Page 2 of 10




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                               )
In re:                                                         )   Chapter 11
                                                               )
CARBONLITE HOLDINGS LLC, et al.,1                              )   Case No. 21-10527 (JTD)
                                                               )
                                     Debtors.                  )   (Joint Administration Requested)
                                                               )

          FINAL ORDER UNDER SECTIONS 105, 345, 363, 364, 503, 1107 AND 1108
            OF THE BANKRUPTCY CODE AUTHORIZING (I) MAINTENANCE
           OF EXISTING BANK ACCOUNTS; (II) CONTINUANCE OF EXISTING
            CASH MANAGEMENT SYSTEM, BANK ACCOUNTS, CHECKS AND
        RELATED FORMS; (III) CONTINUED PERFORMANCE OF INTERCOMPANY
          TRANSACTIONS; (IV) LIMITED WAIVER OF SECTION 345(B) DEPOSIT
       AND INVESTMENT REQUIREMENTS; AND (V) GRANTING RELATED RELIEF
                                                                        2
           Upon consideration of the motion (the “Motion”) filed by the debtors and debtors in

possession (the “Debtors”) in the above-captioned chapter 11 cases seeking entry of interim and

final orders under sections 105, 345, 363, 1107 and 1108 of title 11 of the United States Code

(the “Bankruptcy Code”) authorizing: the (i) maintenance of existing Bank Accounts including

the authority to pay routine prepetition banking fees owed to financial institutions; (ii) continued

use of the Debtors’ existing Cash Management System, Bank Accounts, checks and related

forms for the Debtors; (iii) continued performance of Intercompany Transactions on the terms set

forth herein; (iv) a limited waiver under Bankruptcy Code section 345(b) to the extent necessary;

(v) according administrative expense status to postpetition Intercompany Claims; and (vi)

granting related relief; and upon the First Day Declaration; and it appearing that the relief


1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters is
10250 Constellation Blvd., Los Angeles, CA 90067.
2
    Unless otherwise noted, capitalized terms used herein shall have the meanings ascribed to them in the Motion.

                                                           1
DOCS_LA:335344.12 13044/001
                Case 21-10527-JTD         Doc 6-2       Filed 03/08/21   Page 3 of 10




requested is in the best interests of the Debtors’ estates, their creditors and other parties in

interest; and it appearing that this Court has jurisdiction over this matter pursuant to 28 U.S.C.

§§ 157 and 1334 and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware, dated February 29, 2012; and it appearing that this matter is a

core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (M) and (O); and this Court having found

that this Court may enter a final order consistent with Article III of the United States

Constitution; and due and adequate notice of the Motion having been given under the

circumstances; and after due deliberation and cause appearing therefor; it is hereby ORDERED

THAT

                 1.       The Motion is GRANTED on a final basis as set forth herein.

                 2.       The Debtors are authorized, but not directed, in the reasonable exercise of

their business judgment, (a) to designate, maintain and continue to use, with the same account

numbers, all of the bank accounts in existence on the Petition Date, including, without limitation,

those accounts identified on Exhibit C to the Motion (the “Bank Accounts”); (b) to treat the

Bank Accounts for purposes of the Cash Management System as debtors in possession accounts;

(c) to use all existing paper check stock and related forms without reference to the Debtors’

status as “debtors in possession” until such supply is depleted, after which the Debtors will order

new check stock, deposit slips and related forms with the “debtor in possession” reference; and

(d) to take a reasonable time to arrange for the labeling of “debtor in possession” on purchase

orders and invoices issued postpetition, as requested in the Motion.




                                                    2
DOCS_LA:335344.12 13044/001
                Case 21-10527-JTD         Doc 6-2       Filed 03/08/21   Page 4 of 10




                 3.       The banks set forth on Exhibit C to the Motion and any other bank (each,

a “Bank” and collectively, the “Banks”) at which any Bank Account is or may be maintained are

hereby authorized to continue to service and administer such Bank Account as an account of the

Debtors as a debtor in possession bank account without interruption and in the usual and

ordinary course of business, and to receive, process, honor and pay any and all checks and drafts

drawn on the Bank Accounts after the Petition Date by the holders or makers thereof, as the case

may be, to the extent sufficient funds are on deposit in the applicable Bank Account to cover

such payments.

                 4.       The Banks at which any Bank Account is or may be maintained are hereby

authorized to rely on the representations of the Debtors with respect to whether any check or

other payment order drawn or issued by the Debtors prior to the Petition Date should be honored

pursuant to this or any other order of this Court, and such Bank shall not have any liability to any

party for relying on such representations by the Debtors as provided for herein.

                 5.       Except as modified by this Final Order or any Financing Orders, (i) those

certain existing banking agreements between the Debtors and its Banks shall continue to govern

the post-petition cash management relationship between the Debtors and the Banks, and all of

the provisions of such agreements, including, without limitation, the termination and fee

provisions, shall remain in full force and effect, and (ii) either the Debtors or the Banks may,

without further order of this Court, implement non-material, reasonable changes to the Cash

Management System and procedures in the ordinary course of business, including, without




                                                    3
DOCS_LA:335344.12 13044/001
                Case 21-10527-JTD         Doc 6-2       Filed 03/08/21   Page 5 of 10




limitation, the opening and closing of bank accounts, with notice to the United States Trustee,

which accounts shall similarly be subject to this Final Order.

                 6.       In the course of providing cash management services to the Debtors, each

of the Banks is authorized to debit the Debtors’ accounts in the ordinary course of business

without the need for further order of this Court for: (i) all checks drawn on the Debtors’ accounts

which are cashed at such Banks’ counters or exchanged for cashier’s checks by the payees

thereof prior to the Petition Date; (ii) all checks or other items deposited in one of Debtors’

accounts with such Banks prior to the Petition Date, which have been dishonored or returned

unpaid for any reason, together with any fees and costs in connection therewith, to the same

extent the Debtors were responsible for such items prior to the Petition Date; and (iii) pay any

Bank Fees or other charges associated with the Bank Accounts, whether arising before or after

the Petition Date.

                 7.       To the extent not previously provided as provided for in the Interim Order,

no later than the close of business on the fifth (5th) business day following entry of this Final

Order, the Debtors shall make reasonable efforts to provide to the Banks, the DIP Agents, and

the Prepetition Secured Parties a list (the “Prepetition Check List”) of applicable checks that

have not been honored prior to the Petition Date (the “Prepetition Checks”) and designate

whether or not such Prepetition Checks should be honored pursuant to any orders entered by the

Court. A Bank’s reasonable reliance on the Prepetition Check List in connection with their

honoring or dishonoring of a Prepetition Check, as the case may be, shall not constitute a

violation of this Final Order. Specifically, the Debtors agree (a) to send the Banks the list of all



                                                    4
DOCS_LA:335344.12 13044/001
                Case 21-10527-JTD         Doc 6-2       Filed 03/08/21   Page 6 of 10




Prepetition Checks by at least check number and amount; (b) to circle or highlight the Prepetition

Checks on that list for which the Debtors have Court approval to pay and wants the Banks to

honor; and (c) the Banks shall promptly honor each such circled or highlighted Prepetition Check

after the later of (i) receipt of the Prepetition Checks List from the Debtors, and (ii) presentment

to the Banks of any particular Prepetition Check highlighted or circled on the Prepetition Checks

List.

                 8.       The Banks are authorized to accept and rely on all representations made

by the Debtors with respect to whether any checks, drafts, wires, or ACH transfers or other

payment order drawn or issued by the Debtors prior to, on, or subsequent to the Petition Date,

should be honored or dishonored pursuant to this or any other order of this Court, without any

duty to inquire otherwise. Such Banks and financial institutions shall not have liability to any

party as a result of their reliance on any representations of the Debtors as provided herein, nor

shall any Bank or financial institution honoring any check or other item as a result of a good faith

error be liable to any party therefor.

                 9.       The Debtors may continue to fund their businesses and operations through

the Bank Accounts.

                 10.      The Debtors shall maintain detailed records reflecting all transfers of

funds (including all Intercompany Transactions and Intercompany Claims) under the terms and

conditions provided for by the existing agreements with the institutions participating in the Cash

Management System and any Financing Orders. In connection with the ongoing utilization of

their Cash Management System, the prepetition debt documents (including the TX Prepetition



                                                    5
DOCS_LA:335344.12 13044/001
                Case 21-10527-JTD        Doc 6-2       Filed 03/08/21   Page 7 of 10




Indenture and the PA Prepetition Indenture) the Debtors shall continue to maintain records in the

ordinary course of business with respect to all transfers so that all transactions (including any

Intercompany Transactions and Intercompany Claims) may be readily ascertained, traced and

recorded properly on the applicable accounts and distinguished between prepetition and

postpetition transactions and between the different Debtor entities.

                 11.      The Debtors are authorized to open any new Bank Accounts or close any

existing Bank Accounts with the prior consent of the Prepetition Secured Parties and the DIP

Agents; provided; however, that the Debtors give notice within fifteen (15) days to the United

States Trustee and any statutory committee appointed in these chapter 11 cases; provided,

further, however, that the Debtors shall open any such new Bank Account (a) at a bank that has

executed a Uniform Depository Agreement with the Office of the United States Trustee for the

District of Delaware, or at a bank that is willing to immediately execute such an agreement; and

(b) in accordance with the terms of any Financing Orders; provided, further, that any such new

Bank Account shall be subject to the terms of this Final Order and any Financing Orders. Any

new Bank Accounts are deemed to be “Bank Accounts” and are similarly subject to the rights,

obligations, and relief granted in this Final Order.

                 12.      Banks at which the Debtors hold Bank Accounts that are party to a

Uniform Depository Agreement with the Office of the United States Trustee, within fifteen (15)

days of the date of entry of this Final Order the Debtors shall (a) contact each Bank, (b) provide

the Bank with each of the Debtors’ employer identification numbers; and (c) identify each of




                                                   6
DOCS_LA:335344.12 13044/001
                Case 21-10527-JTD        Doc 6-2       Filed 03/08/21   Page 8 of 10




their Bank Accounts held at such banks as being held by a debtor in possession in a bankruptcy

case.

                 13.      The Debtors are authorized to continue utilizing their Cash Management

System to manage the Debtors’ cash, in a manner consistent with the Debtors’ prepetition

practices, in accordance with the terms of any Financing Order entered by the Court, and this

Final Order.

                 14.      The Debtors are authorized to continue to consummate the Intercompany

Transactions with other Debtors on a postpetition basis, and to create Intercompany Claims on a

postpetition basis.

                 15.      The Debtors are authorized to use the Cash Management System to honor

post-petition Intercompany Transactions and may make intercompany offsets on account of such

post-petition Intercompany Transactions. Any outstanding post-petition Intercompany Claims

shall enjoy administrative expense status against the applicable Debtor. Nothing contained in

this Final Order authorizes the payment of expenses shared between a Debtor and a non-Debtor

affiliate (as such term is defined in section 101(2) of the Bankruptcy Code); provided, for

avoidance of doubt, that the Debtors are authorized to make payments under the Management

Agreements (as such term is defined in the First Day Declaration).

                 16.      Despite the Debtors’ use of a consolidated Cash Management System, the

Debtors shall calculate any quarterly fees due under 28 U.S.C. § 1930(a)(6) based on the

disbursements of each Debtor, regardless of who makes the disbursements.




                                                   7
DOCS_LA:335344.12 13044/001
                Case 21-10527-JTD         Doc 6-2       Filed 03/08/21   Page 9 of 10




                  17.     The Debtors are authorized to deposit funds, in excess of amounts insured

by the Federal Depository Insurance Corporation so long as such funds are deposited in a Bank

Account with a bank that has a Uniform Depository Agreement with the Office of the United

States Trustee.

                  18.     Neither the provisions contained herein, nor any actions or payments made

by the Debtors pursuant to this Final Order, shall be deemed an admission of the validity of the

underlying obligation or a waiver of any rights the Debtors may have to dispute such obligation

on any ground that applicable law permits.

                  19.     Nothing contained in the Motion or this Final Order shall be construed to

(i) create, alter, or perfect, in favor of any person or entity, any interest in cash of a Debtor that

did not exist as of the Petition Date, or (ii) alter or impair any security interest or perfection

thereof, in favor of any person or entity, that existed as of the Petition Date.

                  20.     Nothing in the Motion or this Final Order, or the Debtors’ payment of any

claims pursuant to this Final Order, shall be construed as: (i) an admission as to the validity of

any claim against any Debtor or the existence of any lien against the Debtors’ properties; (ii) a

waiver of the Debtors’ or any other party in interest’s rights to dispute any claim or lien on any

grounds; (iii) a promise to pay any claim; (iv) an implication or admission that any particular

claim would constitute an allowed claim; (v) an assumption or rejection of any executory

contract or unexpired lease pursuant to section 365 of the Bankruptcy Code; or (vi) a limitation

on the Debtors’ rights under section 365 of the Bankruptcy Code to assume or reject any

executory contract with any party subject to this Final Order. Nothing contained in this Final



                                                    8
DOCS_LA:335344.12 13044/001
               Case 21-10527-JTD         Doc 6-2       Filed 03/08/21   Page 10 of 10




Order shall be deemed to increase, decrease, reclassify, elevate to an administrative expense

status, or otherwise affect any claim to the extent it is not paid.

                 21.      The Debtors shall cause a copy of this Final Order to be served on each

Bank at which a Bank Account is maintained within five (5) business days of the entry of this

Final Order.

                 22.      The requirements set forth in Bankruptcy Rule 6003(b) are satisfied by the

contents of the Motion.

                 23.      The Bank Accounts comply with the requirements imposed under section

345(b) of the Bankruptcy Code. The requirements of Bankruptcy Code section 345(b) are

deemed satisfied.

                 24.      The notice requirements under Bankruptcy Rule 6004(a) and the stay

under Bankruptcy Rule 6004(h) are hereby waived, to the extent that it applies.

                 25.      This Court shall retain jurisdiction to hear and determine all matters

arising from the implementation of this Final Order.




                                                   9
DOCS_LA:335344.12 13044/001
